, Case 2: 19-mj-30413- DUTY. ECF No. 1 filed 08/05/19 PagelD.1 Page 1 of 6 (p

 

. AUSA: Matthew Roth Telephone: (313) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint. Special Agent: . Christopher Loperfido Telephone: (313) 202-3400
_ UNITED STATES DISTRICT COURT
for the
~ Eastern District of Michigan

fo.

United States of America —
vo - Oo | Case: 2:19-mj-30413
Donald Wilson Assigned To : Unassigned

| Assign. Date : 8/5/2019 7
Description: RE: SEALED MATTER P

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of __ July 14, 2019 in the county of Wayne in the

Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description /
18 U.S.C. 922(g)(1) Felon. in possession of a firearm

This criminal complaint is, based on these facts:
. See attached AFFIDAVIT. ,

Continued on the attached sheet.

 

CE Complainant ’s signature

Christopher Loperfido, Special Agent (ATF)
Printed name and title

Sworn to before me and signed in my presence.

pun &- 4 4 LA Ge Mica

e ~ _ Judge's signature

City and state: Detroit, Michigan Hon. Elizabeth A. Stafford, U.S. Magistrate Judge
: ‘Printed name and title
Casé 2:19-mj-30413-DUTY ECF No.1 filed 08/05/19 PagelD.2 Page 2 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent Christopher Loperfido, being duly sworn, do hereby state
the following:

I. INTRODUCTION

1. I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) United States Department of Justice, and have been so
employed since December of 2018. Prior to becoming a Special Agent with the ATF,
I was a United States Border Patrol Agent for nine years in Texas and Washington
| State. I am currently assigned to the ATF Detroit Field Division. I completed
twenty-six weeks of training, which was comprised of the Criminal Investigator
Training Program and the ATF Special Agent Basic Training program at the Federal
Law Enforcement Training Center in Glynco, Georgia. I received extensive training |
_ on firearms identification, common scenarios involving firearms and narcotics
trafficking, and identification and effects of controlled substances. Additionally, I
received training on undercover investigations related to firearms and narcotics
trafficking, which included investigative techniques and common subject behavior.

2. During the course of my employment with ATF, I have assisted with
investigating criminal violations relating to firearms, violent crime, and narcotics. I
have participated in aspects of criminal investigations, including, but not limited to,

interviews, physical surveillance, and the execution of search warrants. I am

I
Case 2:19-mj-30413-DUTY ECF No.1 filed 08/05/19 PagelD.3 . Page 3 of 6

familiar with, and have participated in investigative methods, including, but not
limited to, electronic surveillance, visual surveillance, search warrants, and
confidential informants.

3. The statements contained in this affidavit are based on conversations
with other law enforcement officers, a review of relevant police reports and my
involvement in this investigation. This affidavit also includes information provided
to me by and/or through other law enforcement agents, investigators and
individuals with knowledge of this matter, my investigation, and the review of
documents. This affidavit summarizes such information but does not provide each
and every detail I know regarding this investigation; rather it provides information
necessary to establish probable cause that Donald WILSON violated Title 18
United States Code, Section 922 (g)(1), felon in possession of a firearm.

Il. PROBABLE CAUSE

4. On July 14, 2019, Detroit Police Department Officers were on routine
patrol on Cornwall Street approaching Balfour Road in Detroit, Michigan, when the
officers observed a black 2014 Chrysler 300, bearing Michigan license plate: DXY-
XXXX, driving southbound on Balfour Road at a high speed (70 M.P.H.). Officers
initiated a traffic stop on the previously mentioned vehicle due to the vehicle

traveling at a high speed.
Case 2:19-mj-30413-DUTY ECF No.1 filed 08/05/19 PagelD.4 Page 4 of 6

5, _ Officers made contact with the driver, identified as Donald WILSON. .
Officers asked WILSON for a valid driver’s license, registration, and insurance. .
WILSON stated he only had a Michigan identification card and his license was
suspended. In addition, Officers asked if WILSON possessed a Concealed Pistol
License (CPL), WILSON replied he did not. Officers requested WILSON step out
‘of the vehicle. |

6. WILSON then stated he had his firearm underneath the driver’s seat.
Officers arrested WILSON for Driving with License Suspended (DWLS). Officers
then looked underneath the driver’s seat and located a black Smith and Wesson,
model SW40F, .40 caliber, semi-automatic pistol, serial number: PAL9196. The .
firearm was loaded with one round of ammunition, and the magazine contained 12

eA

rounds of ammunition. .
7, I reviewed WILSON’s Computerized Criminal History (CCH), and it
revealed the following felony convictions for WILSON: |
a. 1998-Felony- Controlled Substance- Delivery/Manufacture (Cocaine, a
- Heroin, or Another Narcotic) Less Than 50 Grams- Detroit, Michigan; -
~-b. 2004-F elony- Controlled Substance- Delivery/Manufacture (Cocaine,
Heroin, or Another Narcotic) Less Than 50 Grams- Detroit, Michigan:
and
C. 201 1- Felony- Weapons Felony and Attempt Felony- Controlled

3
Case 2:19-mj-30413-DUTY ECF No.1 filed 08/05/19 PagelID.5 Page 5 of 6:

Substance- Delivery/Manufacture (Cocaine, Heroin, or Another
Narcotic) Less Than 50 Grams- Detroit, Michigan

8. As a result of the above felony convictions, WILSON was
incarcerated with the Michigan Department of Corrections from August of 2004 to
February of 2007 and December of 2011 to March of 2015.

9. On August 1, 2019, I contacted ATF interstate nexus expert Special
Agent Shannon Richardson who reported that the Smith and Wesson, model
SW4O0F, .40 caliber, semi-automatic pistol, serial number: PAL9196 recovered
from WILSON was manufactured outside the State of Michigan, and therefore had

traveled in and affected interstate commerce.
Case 2:19-mj-30413-DUTY ECF No.1 filed 08/05/19 PagelD.6 Page 6 of 6

I. CONLUSION
10. Based upon the above information, there is probable cause to believe
that Donald WILSON, a person who knew he was a convicted felon, did
knowingly and intentionally possess a firearm in the City of Detroit in the Eastern
District of Michigan, said firearm having travelled in interstate commerce, in
violation of Title 18, United States Code, Section 922(g)(1), felon in possession of

a firearm.

Chiristoptier | Loperfido
Special Agent, ATF

 

Sworn to and subscribed to me in my presence,
this th day of August, 2019

‘Lutld (uc
Hon. Efizabeth A. Stafford
UNITED STATES MAGISTRATE JUDGE
